374 S.C. 9 (2007)
647 S.E.2d 207
The STATE, Respondent,
v.
Dushun STATEN, Petitioner.
No. 26336.
Supreme Court of South Carolina.
Heard April 17, 2007.
Decided June 11, 2007.
*10 Deputy Chief Attorney for Capital Appeals Robert M. Dudek, of South Carolina Commission on Indigent Defense, Division of Appellate Defense, for petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney General Donald J. Zelenka, Assistant Attorney General S. Creighton Waters, and Solicitor Warren B. Giese, all of Columbia, for respondent.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals' decision in State v. Staten, 364 S.C. 7, 610 S.E.2d 823 (Ct.App.2005). We vacate that portion of the opinion discussing Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), as unnecessary to the disposition of this case and dismiss the writ of certiorari.
VACATED IN PART AND DISMISSED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.